Title: From Thomas Jefferson to Emmanuel Grouchy, 23 May 1821
From: Jefferson, Thomas
To: Grouchy, Emmanuel

Monticello
May 23. 21.Nothing, Monsr le Marechal, can be more welcome to me than the prospect with which I am flattered, by your favor of the 16th of seeing you at Monticello. we can esteem the good and the great at a distance both of time and space, but we love more to see them in person, and to give body to our ideas by an acquaintance with the living subject. this will be my gratification in seeing the worth I have long before learnt to esteem. come then, since you permit me to say so, at your own convenience, at any time before July, when I am to visit a distant residence, and you will find me at home, ready to recieve you with cordiality with the respect your character inspires, and the desire to possess you here as long as your convenience will admit you will see here a country not unfavored by nature, which will better reward the labors of your journey than the senile individual whom you are pleased to name as it’s object. with my thanks for this honor, and for the acceptable pamphlet of M. de Pradt, accept the assurance of my high consideration and esteem.Th: Jefferson